*531ON PETITION FOR RE-HEARING.
Poffenbarger, Judge:
I was absent at the time of the decision of this case, but present when the petition for re-hearing was acted upon, and insisted without avail, that its prayer be granted. For reasons which it would be useless, gratuitous and probably officious to state, under the circumstances, I think the decision is wrong and the principles announced contrary to authorities binding upon this Court, as well as subversive of the statute against usury. It raises a bulwark for the usurer behind which he can plant himself and defy the will of the people as expressed by the legislature. It tells him neither bonds, mortgages, deed of trust nor actual collection of usury will secure to him the benefit of his illegal contract, but that he may irrevocably bind the borrower by a judgment, which he can obtain as easily as any other form of security. I say this much to the end that my position may not be misunderstood, should I have occasion in the future to question the soundness of this decision.
McWhorter, Judge: